DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 4/8/2021 has been entered.  Claims 1 and 4 were amended.  Claims 1, 3, 4 and 6 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.

 Claim Objections

Claim 1 is objected to because of the following informalities:  The word “bee’s wax” should be spelled as “beeswax”.  Also, the recitation “the 50/50 coconut oil” on line 10 should be changed to “the coconut oil” to be consistent with the previous reference to “coconut oil” on line 6.  The word “weigh” should be changed to “weight”.  
4 is objected to because of the following informalities:  The word “bee’s wax” should be spelled as “beeswax”.  Also, the recitation “the 50/50 coconut oil” on line 12 should be changed to “the 50/50MCT-coconut oil” to be consistent with the previous reference to “coconut oil” on line 8.  The word “weigh” should be changed to “weight”.  Appropriate correction is required.

New Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2007/0140998; published June 21, 2007) in view of Enan (2011/0135764; published June 9, 2011) and Fried et al. (US 2003/0026823; February 6, 2003).
Applicant’s Invention
Applicant claims a mosquito repellent and sunscreen composition comprising a lotion that includes a) soybean oil (preferably 12-25% wt), b) clove oil (preferably 1.5-2.5% wt), c) sunflower oil (preferably 13-30% wt), 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Kato et al. teach cosmetic compositions comprising esters of ascorbic acid-2-phosphoric acid ester and a polyhydric alcohol (abstract).  Components of the formulation include natural waxes, such as e) beeswax; natural oils such as c) sunflower oil, f) coconut oil and a) soybean oil [0062], the colorant m) zinc oxide [0086], the natural surfactant n) lecithin [0084], i) isopropyl alcohol [0072], esters including cetyl stearate [0066], essential oils such as b) clove oil, l) triethyl citrate [0068], d) thyme oil [0101] and g) vanillin [0056], fragrances and h) water [0103].  Other oils include palmarosa oil.  The components are taught to be included in amounts ranging from 0.1-90% of the cosmetic composition [0104].  The formulations are in the form of various skin formulations including creams, lotions, shampoos, soaps and hairstyling agents [0105].  Kato et al. also teaches the use of terpenes such as limonene [0102].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Kato et al. do not teach the terpene geraniol.  It is for this reason that Enan et al. is joined.
Enan et al. teach pest control formulations comprising geraniol, thyme oil and vanillin (abstract).  The formulations are used to control mosquitos and geraniol is present in amounts ranging from 3-30% the composition [0012-13].  Geraniol is taught to be the primary component of oil of rose and palmarosa oil [0089].  The formulations are used to control insect by repellency [0076]. The formulations are applied topically to the host by topical application to skin in cosmetic formulations selected from creams, lotions, soaps, deodorants, shampoos, conditioners and styling agents [0137].
Kato et al. also does not teach the ranges of the inert and active ingredients, such as vanillin in an amount of 2-5% of the formulation.  It is for this reason that Fried et al. is joined.
Fried et al. teach insect repellants comprising vanillin as a stabilizer (abstract).  The formulations may be applied topically [0001].  The amounts of the active ingredients range from 0.1-20% [0031].  Oils that aid in insect repellency include sunflower oil, clove oil and thyme oil [0028].  Vanillin ranges from 0.01-12.5% of the formulation [0033].  The carrier includes water and soybean oil [0037].  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Kato et al., Enan and Fried et al. teach formulations comprising essential oils.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Kato et al., Enan et al. and Fried et al. to formulate a topical mosquito repellent comprising components a) through n) with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Kato et al., Enan and Fried et al. because Enan et al. teach that geraniol is used to control mosquitos in amounts ranging from 3-30% and one seeking to formulate a cosmetic insect repellent would have been motivated to adjust the amount of the active ingredients to this range to obtain an insecticidal effect.  Furthermore, one of ordinary skill would have been motivated at the time of the invention to combine the teachings of Kato et al., Enan and Fried et al. because Fried et al. teach vanillin in amounts ranging from 0.01-12.5% of the formulation.  Therefore, one of ordinary skill would have been motivated to optimize the inert ingredients in the claimed ranges with a reasonable expectation of success.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2007/0140998; published June 21, 2007) in view of Enan .
Applicant’s Invention
Applicant claims a method of repelling insects by applying a mosquito repellent and sunscreen composition comprising a lotion that includes a) soybean oil (preferably 12-25% wt), b) clove oil (preferably 1.5-2.5% wt), c) sunflower oil (preferably 13-30% wt), d) thyme oil (preferably 0.5-1.5% wt), e) beeswax (preferably 7-13% wt), f) coconut oil (preferably 8-34% wt), g) vanillin (preferably 2-6% wt), h) water (preferably 3-5.2%), i) isopropyl alcohol (preferably 0.5-1.5% wt), j) geraniol (preferably 4-5% wt), k) stearic acid/cetyl esters (preferably 1.5-4.5% wt), l) triethyl citrate (preferably 2.3-3.1%), m) zinc oxide (preferably 4-10%) and n) lecithin (about 0.2%).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Kato et al. teach cosmetic compositions comprising esters of ascorbic acid-2-phosphoric acid ester and a polyhydric alcohol (abstract).  Components of the formulation include natural waxes, such as e) beeswax; natural oils such as c) sunflower oil, f) coconut oil and a) soybean oil [0062], the colorant m) zinc oxide [0086], the natural surfactant n) lecithin [0084], 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Kato et al. do not teach the terpene geraniol.  It is for this reason that Enan et al. is joined.
Enan et al. teach pest control formulations comprising geraniol, thyme oil and vanillin (abstract).  The formulations are used to control mosquitos and geraniol is present in amounts ranging from 3-30% the composition [0012-13].  Geraniol is taught to be the primary component of oil of rose and palmarosa oil [0089].  The formulations are used to control insect by repellency [0076]. The formulations are applied topically to the host by topical application to skin in cosmetic formulations selected from creams, 
Kato et al. also does not teach the ranges of the inert and active ingredients, such as vanillin in an amount of 2-5% of the formulation.  It is for this reason that Fried et al. is joined.
Fried et al. teach insect repellants comprising vanillin as a stabilizer (abstract).  The formulations may be applied topically [0001].  The amounts of the active ingredients range from 0.1-20% [0031].  Oils that aid in insect repellency include sunflower oil, clove oil and thyme oil [0028].  Vanillin ranges from 0.01-12.5% of the formulation [0033].  The carrier includes water and soybean oil [0037].  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Both Kato et al., Enan and Fried et al. teach topical formulations comprising essential oils.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Kato et al., Enan et al. and Fried et al. to formulate a topical mosquito repellent comprising components a) through n) with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Kato et al., Enan and Fried et al. because Enan et .

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2007/0140998; published June 21, 2007) in view of Enan (2011/0135764; published June 9, 2011) and Fried et al. (US 2003/0026823; February 6, 2003), as applied to claims 1, in further view of Stewart (US 5,916,541; patented June 29, 1999).
Applicant’s Invention
Applicant claims a mosquito repellent and sunscreen composition comprising a lotion that includes a) soybean oil (preferably 12-25% wt), b) clove oil (preferably 1.5-2.5% wt), c) sunflower oil (preferably 13-30% wt), d) thyme oil (preferably 0.5-1.5% wt), e) beeswax (preferably 7-13% wt), f) coconut oil (preferably 8-34% wt), g) vanillin (preferably 2-6% wt), h) water (preferably 3-5.2%), i) isopropyl alcohol (preferably 0.5-1.5% wt), j) 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Kato et al., Enan et al. and Fried et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Kato et al., Enan et al. and Fried et al. do not teach SPF of 30 or greater.  It is for this reason that Stewart is joined.
Stewart teaches formulating water resistant sunscreen and insect repellent compositions that are lotions (abstract).  The SPF ranges between 2 to 50 (column 3, lines 49-56).  The sunscreen agents include the well-known agent zinc oxide in amounts of 2-8% wt (column 4, line 46 through column 5, line 5).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Kato et al., Enan et al., Fried et al. and Stewart to formulate a sunscreen formulation with a SPF of greater than 30 .  

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2007/0140998; published June 21, 2007) in view of Enan (2011/0135764; published June 9, 2011) and Fried et al. (US 2003/0026823; February 6, 2003), as applied to claim 4, in further view of Stewart (US 5,916,541; patented June 29, 1999).
Applicant’s Invention
Applicant claims a method of repelling insects by applying a mosquito repellent and sunscreen composition comprising a lotion that includes a) soybean oil (preferably 12-25% wt), b) clove oil (preferably 1.5-2.5% wt), c) sunflower oil (preferably 13-30% wt), d) thyme oil (preferably 0.5-1.5% wt), e) beeswax (preferably 7-13% wt), f) coconut oil (preferably 8-34% wt), g) vanillin (preferably 2-6% wt), h) water (preferably 3-5.2%), i) isopropyl alcohol (preferably 0.5-1.5% wt), j) geraniol (preferably 4-5% wt), k) stearic acid/cetyl esters (preferably 1.5-4.5% wt), l) triethyl citrate (preferably 2.3-3.1%), m) zinc oxide (preferably 4-10%) and n) lecithin (about 0.2%).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Kato et al., Enan et al. and Fried et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Kato et al., Enan et al. and Fried et al. do not teach SPF of 30 or greater.  It is for this reason that Stewart is joined.
Stewart teaches formulating water resistant sunscreen and insect repellent compositions that are lotions (abstract).  The SPF ranges between 2 to 50 (column 3, lines 49-56).  The sunscreen agents include the well-known agent zinc oxide in amounts of 2-8% wt (column 4, line 46 through column 5, line 5).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			


Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617